DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 2/2/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “flap” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US. 9206904B2) in view of Atterbury (US. 4415309A).
Lee discloses a sealing clement (e.g. figure 12) comprising a front plate (e.g. front plate 30 for figure 12 that is shown by way of example in figure 1) that prevents a flow to impact metal sheets (e.g. 22) directly and irregularly, a back plate (back plate 32 for figure 12 that is shown by way of example in figure 1) that provides mechanical support to the metal sheets (e.g. that is the case since the metal sheets are between the front and back plates and are supported by the front and back plates), the metal sheets arranged side-by-side in a row between the front plate and the back plate (e.g. figure 12 shows this, see description of figure 12 and entire document) around rotating elements (e.g. rotating element is intended use, see MPEP 2113-2114) in order to reduce leakage flow in flow direction between high-pressure zone and low-pressure zone formed in ambient during movement of the rotating elements as high-speed rotating rotor, a flap (intended use, see MPEP 2113-2114, furthermore the sealing element of Lee is capable of being used in rotating environment with high and low pressure zones), wherein the sealing element comprises a cloth layer (e.g. 56) made of metal and/or non-metal durable fibers, in various forms and patterns to be placed between the metal sheets for dampening vibrations in the metal sheets 
Lee discloses the invention as claimed above but fails to disclose that the cloth layer is woven. Atterbury discloses a sealing element with a woven cloth layer. It would have been obvious to one skille in the art before the effective filing date of the claimed invention to have the cloth layer (e.g. 56) of Lee be made from or replace by woven cloth layer as taught by Atterbury, to provide higher sealing efficiency (e.g. problem Atterbury is trying to solve, see entire document).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Atterbury as applied to claims above, and further in view of Beeck (US. 8690158B2).
Lee and Atterbury discloses the invention as claimed above but fails to disclose that the metal sheets comprise folded ends in a portion of the metal sheets around the rotating element to reduce wear in case of any contact with rotating element (e.g. intended use, see MPEP 2113-2114). Beeck teaches a sealing element with metal sheets that are straight (e.g. figures 1-2) or metal sheets with a folded ends in a portion of the metal sheets (e.g. figure 10). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the metal sheets of Lee to have folded ends in a portion of the metal sheets as taught by Beeck, since having straight metal sheets or metal sheets with folded ends in a portion is considered to be art equivalent (e.g. See entire reference of Beeck including figures) and to provided more adequate seal (e.g. see description of figure 10 in Beeck).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675